Citation Nr: 1216510	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-03 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to the Veteran's service-connected osteoarthritis of L5-S1. 

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the Veteran's service-connected osteoarthritis of L5-S1. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for aphthous ulcers. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 2002. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The Veteran appeared for a Travel Board hearing in July 2009. 

The Veteran's claim concerning aphthous ulcers was previously denied in two rating decisions, and the RO indicated in the appealed June 2007 rating decision that the claim was considered reopened.  The Board, however, has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 (2011) regardless of the actions of the RO and has recharacterized the issue accordingly. 
Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001). 

The Board notes that the Veteran had a Board hearing in July 2009.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the hearing has since left the Board's employment.  The Board sent the Veteran a letter in December 2011, asking if he would like an additional Board hearing with a different VLJ.  The Veteran replied in January 2012 that he did not wish to appear at a hearing and that his case should be decided on the evidence of record.

The Board notes that the Veteran has been in receipt of Individual Unemployability (TDIU) from April 2005 to July 2009.  Effective July 2009, he was granted a 100 percent combined disability evaluation under the rating schedule.

The Veteran's claims were previously before the Board in January 2010.  The claim of service connection for a left hand/wrist disability was granted by an April 2011 rating decision, and no notice of disagreement is of record at this time.  Thus, the Board no longer has jurisdiction over this issue.  Adjudication of the three remaining issues will proceed, as indicated on the title page of this decision.

The Veteran provided additional evidence since the last prior RO/AMC adjudication.  He waived RO/AMC adjudication of such evidence.

The issues of entitlement to service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2006 rating decision, the RO denied a request to reopen a claim of service connection for an aphthous ulcer disability.

2.  The additional evidence received since the March 2006 rating decision denying the Veteran's application to reopen the claim of service connection for a aphthous ulcer disability relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence indicates that the Veteran's current aphthous ulcer disability is related to active service.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying the application to reopen the claims of service connection for an aphthous ulcer disability, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence presented since the March 2006 rating decision is new and material, and the claim for service connection for an aphthous ulcer disability is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  An aphthous ulcer disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening and granting entitlement to service connection for an aphthous ulcer disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

New and Material Evidence

A December 2002 rating decision denied a claim of service connection for an aphthous ulcer disability.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim, and this request was denied in March 2006.  The Veteran again did not appeal such determination.  He again sought to reopen the claim, and the RO denied such request in the June 2007 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

However, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b)  has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board finds that the provisions of 38 C.F.R. § 3.156(b) are not for application in the present case, as there was no evidence that could be considered new and material received within the one year period following either the December 2002 or the March 2006 rating decision.  With regard to the latter, clinical records were added to the file within a year of that decision, but such records address disabilities other than the apthous ulcer.

Again, the Veteran's request to reopen a claim of entitlement to service connection for an aphthous ulcer disability was last denied in an unappealed March 2006 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability had been chronic since active service. 

The evidence of record at the time of the March 2006 decision included service and post-service treatment records.

The pertinent evidence added to the record since the March 2006 rating decision consists of hearing testimony.  

The evidence received since the last final rating decision includes hearing testimony during which the Veteran claims that he has had an aphthous ulcer disability continually during and since active service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for an aphthous ulcer disability is reopened.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

It is recognized that the Veteran is competent to report observable symptoms, such as hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is additionally noted that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, even in the absence of documented treatment for several decades, lay evidence could serve to enable a grant of service connection if such reported history is credible.  Moreover, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has chronic mouth ulcers which began during active service.  He testified during July 2009 that he began having mouth ulcers in 1981 and that he has continued to have them up to the present time.

The Veteran's service treatment reflect initial treatment for aphthous ulcers of the mouth in May 1987.  Additional service treatment records indicate oral aphthous ulcers treated twice in May 2001.  The Veteran's separation Report of Medical History dated October 2001 indicates mouth ulcers.

A May 2002 treatment note (the Veteran was retired but received treatment at a military installation) indicates that he needed a refill of his prescription for mouth ulcers.

VA treatment records indicate treatment for mouth ulcers in July 2006 and September 2006.  

In sum, the evidence indicates that the Veteran was treated for mouth ulcers during active service.  His VA treatment records additionally reflect treatment for mouth ulcers post-service, during the relevant period of the claim.  Moreover, the Veteran has credibly reported a continuity of symptomatology.  As aphthous ulcers of the mouth are capable of lay observation, such reported symptoms constitute competent evidence in support of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, resolving any doubt in the Veteran's favor, a grant of service connection is warranted for aphthous ulcers.  



ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for aphthous ulcers is granted.

Entitlement to service connection for a aphthous ulcers is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As noted in the introduction, the Veteran submitted additional evidence to the Board in the form of VA treatment records.  Unfortunately, the CD was damaged during shipment and is unreadable- such records are also not otherwise available on the Virtual VA electronic records system.  Thus, the RO/AMC must associate all heretofore unassociated VA treatment records with the claims file on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

The service treatment records indicate complaints of hip pain during June 1997.  The Veteran reported back pain radiating through his hips in December 2001.  He is service-connected for a disability of the thoracolumbar spine.

Post-service treatment records reflect initial complaints of radiating pain from his back to his left lower extremity in August 2002.  

To summarize, there was in-service treatment for a bilateral hip disorder, as well as claims for service connection on a secondary basis.  There is also evidence suggesting current disability since separation from active service and during the relevant period.  Thus, before this claim can be properly adjudicated, a VA examination and opinion are needed, with a thorough review of the claims file, to determine whether the Veteran has a bilateral hip disability as a result of his military service or secondary to a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise the Veteran of the elements of service connection generally or for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, with respect to the claim for service connection for a bilateral hip disability to include on a direct and secondary basis are fully complied with and satisfied. 

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Richmond VAMC 

3.  Schedule the Veteran for a VA examination with an appropriate examiner.  The claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  Following examination of the Veteran and review of the claims file, the examiner should indicate whether it is at least as likely as not that 1)  the Veteran has a current bilateral hip disability related to treatment for such during active service; 2) the Veteran has a current bilateral hip disability that is secondary to any service-connected disability, particularly disability of the thoracic spine; and, if 3) the any bilateral hip disability has been permanently worsened beyond its natural progression by his service-connected thoracic spine disability.  If so, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  The report of the examination should be associated with the Veteran's claims file.  

4.  After completing the requested actions above, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim addressed in this remand by evaluating all evidence obtained after the last supplemental statement of the case (SSOC) was issued.  If any benefit sought on appeal remains denied, the RO/AMC must furnish the Veteran and his representative an appropriate SSOC and allow them a reasonable period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


